Result of Shareholder Votes The Annual Meeting of Shareholders of the Fund was held on April 26, 2012. Common shareholders voted on the election of Trustees. With regard to the election of the following Trustees by common shareholders of the Fund: # of Shares in Favor# of Shares Against# of Shares Withheld Roman Friedrich III3,366,131561,006 58,300 Ronald A. Nyberg 3,369,084 560,173 56,180 The other Trustees of the Fund whose terms did not expire in 2012 are Randall C. Barnes, Ronald E. Toupin, Jr., Robert B. Karn III and Donald C. Cacciapaglia.
